FILED
                            NOT FOR PUBLICATION                               DEC 22 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



TROY DAVID SMITH,                                 No. 10-55759

              Petitioner - Appellant,             D.C. No. 2:08-cv-05789-DOC-
                                                  DTB
  v.

GEROGE A. NEOTTI, Warden,                         MEMORANDUM *

              Respondent - Appellee.,




                    Appeal from the United States District Court
                       for the Central District of California
                     David O. Carter, District Judge, Presiding

                      Argued and Submitted December 6, 2011
                               Pasadena, California

Before: B. FLETCHER, SILVERMAN, and WARDLAW, Circuit Judges.

       Troy David Smith appeals the district court’s denial of his petition for a writ

of habeas corpus pursuant to 28 U.S.C. § 2254. The district court granted a

certificate of appealability on the question of “[w]hether habeas relief is warranted

under 28 U.S.C. § 2254(d) with respect to petitioner’s claim that his trial counsel


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
rendered ineffective assistance of counsel by failing to properly prepare a witness

list and present an effective affirmative defense.” We have jurisdiction pursuant to

28 U.S.C. § 2253(a), and we affirm.

      The California Court of Appeal’s determination that Smith’s trial counsel

did not render ineffective assistance was not “contrary to, or . . . an unreasonable

application of, clearly established Federal law.” 28 U.S.C. § 2254(d)(1). The

standard for federal habeas relief is “difficult to meet” and “[s]urmounting

Strickland’s high bar [to establish ineffective assistance] is never an easy task.”

Harrington v. Richter, 131 S. Ct. 770, 786, 788 (2011) (citations and quotation

marks omitted). Here, Smith’s trial counsel properly prepared and filed a witness

list. The trial judge excluded the testimony of Pia Holmes and Keith Hayhurst for

stated reasons unrelated to trial counsel’s performance, or any bias or dislike the

trial judge may have harbored against him. Smith thus failed to establish that “his

counsel provided deficient assistance and that there was prejudice as a result.”

Harrington, 131 S. Ct. at 787.

      AFFIRMED.